IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-73,696-01


CARLOS M. MESEN, Relator

v.

BEXAR DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 1987-CR-0476 & 1987-CR-0477 
IN THE 226th JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in
the 226th Judicial District Court of Bexar County, that more than 35 days have elapsed, and that the
applications have not yet been forwarded to this Court. 
	 This Court has received copies of Orders Designating Issues along with courtesy copies of
two applications for writs of habeas corpus. The writ applications were filed on January 7, 2010 and
the orders were signed on March 16, 2010. In these circumstances, additional facts are needed to
determine whether the orders designating issues were timely signed. The respondent, the District
Clerk of Bexar County, is ordered to file a response, which may be made by submitting the record
on such habeas corpus applications or by submitting proof of the date the writ applications were
served on the Bexar County District Attorney's Office. Tex. Code Crim. Proc. art. 11.07 § 3. This
motion for leave to file a writ of mandamus shall be held in abeyance until the respondent has
submitted the appropriate response. Such response shall be submitted within 30 days of the date of
this order.


Filed: April 14, 2010
Do not publish